DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 07/06/2022.
Claims 1, 3, 4, 6, 9-11, 13-16, and 18-20 have been amended and claims 2, 5, 8, 12, and 17 have been canceled.  Claims 1, 3, 4, 6, 7, 9-11, 13-16, and 18-21 are currently pending.

Response to Arguments
Applicant amended independent claim 1 to add the following new limitations: “the structure comprising an interior protection and an outside layer, wherein the interior protection and the outside layer are both formed with a curvature”, “at least one flexible organic light emitting diode sandwiched between the interior protection and the outside layer”, and “the at least one flexible organic light emitting diode is a continuous piece conforming to the curvature, wherein the at least one flexible organic light emitting diode is coupled to the power source”.  Independent claims 11 and 20 were similarly amended with slight variations.
Applicant argues that the various combinations of GOUDA, WEIN, YAO, KIM, FORGEY, PATEL, and THOMPSON fails to disclose or render obvious the claims as amended.  Examiner agrees and the previous prior art rejection has been withdrawn.  Upon further search and consideration, a new rejection has been made in view of FORBES, US 2009/0288317.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the at least one flexible organic light emitting diode" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Lines 6-7 recite “at least one flexible light emitting diode sandwiched between the interior protection and the outside layer”, but does not recite “at least one flexible organic light emitting diode”.  For purposes of examination, “the at least one flexible organic light emitting diode” has been interpreted as “the at least one flexible light emitting diode”.
Dependent claims 13-16, 18, and 19 similarly recite “the at least one flexible organic light emitting diode”.  For purposes of examination, “the at least one flexible organic light emitting diode” has been interpreted as “the at least one flexible light emitting diode”.
Claim 20 (and claim 21 by dependency) recites the limitation "the at least one flexible organic light emitting diode" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Lines 6-7 recite “at least one flexible light emitting diode sandwiched between the interior protection and the outside layer”, but does not recite “at least one flexible organic light emitting diode”.  For purposes of examination, “the at least one flexible organic light emitting diode” has been interpreted as “the at least one flexible light emitting diode”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 9-11, 13, 14, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOUDA, US 4,891,736 in view of FORBES, US 2009/0288317.
Claims 1 and 11:
GOUDA teaches a head apparatus for a user comprising:
A structure (10) having an opening, the structure comprising an interior protection and an outside layer, wherein the interior protection and the outside layer are both formed with a curvature (Figures 1-5);
A power source (29) coupled to the structure (column 2, lines 59-64; Figure 6); and
At least one LED (22, 23, 24) sandwiched between the interior protection and the outside layer of the structure, wherein the at least one LED is coupled to the power source (column 1, lines 5-62; column 2, lines 36-64; Figures 4-6).
GOUDA does not teach the at least one LED is a flexible OLED being a continuous piece conforming to the curvature.
FORBES teaches a footwear unit (10) comprising a structure having an opening, the structure comprising an interior and outside layer, both formed with a curvature, wherein a flexible OLED display is sandwiched between the interior and outside layer [Figure 9] and the flexible OLED display is a continuous piece conforming to the curvature [Figure 9].  While the example detailed is with reference to a shoe, FORBES additionally teaches that the flexible OLED display may be integrated into a hat [0032] [0040] [0041] [0042] [Figures 11-12].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of FORBES in the apparatus of GOUDA such that the at least one LED is a flexible OLED being a continuous piece conforming to the curvature.  The addition of a flexible OLED offers greater versatility in the type of information that can be displayed on the head apparatus (FORBES [0002]).
Re claims 3 and 13:
GOUDA, in view of FORBES, teaches the head apparatus of claims 1 and 11, wherein the at least one flexible OLED is positioned within at least one or more portions of the structure (figure 5).
Re claims 4 and 14:
GOUDA, in view of FORBES, teaches the head apparatus of claims 1 and 11, wherein the at least one flexible OLED is embedded in the structure (figure 5).
Re claims 6, 9, and 18:
GOUDA, in view of FORBES, teaches the head apparatus of claim 1 and 11, wherein a removable section of the outside layer of the structure covers the at least one flexible OLED (figure 5); wherein the at least one flexible OLED is in a void of the structure such that the removable section covers the at least one flexible OLED (figure 5).
Re claims 10 and 19:
GOUDA, in view of FORBES, teaches the head apparatus of claims 1 and 11, wherein illumination of the at least one flexible OLED is configured to be at least one of individually controlled and controlled as a group (column 2, lines 54-58).
Re claim 21:
GOUDA, in view of FORBES, teaches the head apparatus of claim 1, wherein the power source is a battery pack attached to the structure (column 2, lines 59-64; Figure 6).

Claim(s) 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOUDA, US 4,891,736 in view of FORBES, US 2009/0288317, as applied in claims 1 and 11, and further in view of FORGEY, US 2015/0195890.
Re claims 7, 15, and 16:
GOUDA, in view of FORBES, teaches the head apparatus of claims 6 and 11, but does not explicitly teach the removable section comprises a transparent or semitransparent portion of the structure.
FORGEY teaches a head apparatus comprising structure having an opening and a light source to be in the structure, wherein the light source is configured to illuminate through a transparent or semitransparent portion of the structure [0070] [0071] [0104].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of FORGEY in the apparatus of GOUDA such that the removable section comprises a transparent or semitransparent portion of the structure for the purpose of facilitating visible light transmission from the helmet.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOUDA, US 4,891,736 in view of FORBES, US 2009/0288317 and THOMPSON et al, US 2018/005131.
Re claim 20:
GOUDA teaches a head apparatus for a user comprising:
A structure (10) having an opening, the structure comprising an interior protection and an outside layer, wherein the interior protection and the outside layer are both formed with a curvature (Figures 1-5);
A face mask attached to the structure (figure 2);
A power source (29) coupled to the structure (column 2, lines 59-64; Figure 6); and
At least one LED (22, 23, 24) sandwiched between the interior protection and the outside layer of the structure, wherein the at least one LED is coupled to the power source (column 1, lines 5-62; column 2, lines 36-64; Figures 4-6).
GOUDA does not teach the at least one LED is a flexible OLED being a continuous piece conforming to the curvature; GOUDA further does not state that the helmet is a football helmet.
FORBES teaches a footwear unit (10) comprising a structure having an opening, the structure comprising an interior and outside layer (206), both formed with a curvature, wherein a flexible OLED display is sandwiched between the interior and outside layer [Figure 9] and the flexible OLED display is a continuous piece conforming to the curvature [Figure 9].  While the example detailed is with reference to a shoe, FORBES additionally teaches that the flexible OLED display may be integrated into a hat [0032] [0040] [0041] [0042] [Figures 11-12].
THOMPSON teaches an illuminated helmet comprising a structure having an opening and a section of the structure covering at least one light source, wherein the helmet may be a football helmet [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of FORBES in the apparatus of GOUDA such that the at least one LED is a flexible OLED being a continuous piece conforming to the curvature.  The addition of a flexible OLED offers greater versatility in the type of information that can be displayed on the head apparatus (FORBES [0002]).
It would have further been obvious to one of ordinary skill in the art before the effective filing date to configure the helmet of GOUDA, in view of FORBES, as a football helmet.  While the helmets differ in overall appearance, they share the common goal of protecting the user’s head from impact.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876